internal_revenue_service number release date index number -------------------------------------------------------- --------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eoeg eo2 plr-107710-15 date date legend trust association state year year year year effective date ------------------ ------------------------------------------------------- ---------------------------------------------------- ---------- ------- ------- ------- ------- dear -------------------------------------------------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence submitted on behalf of trust requesting a ruling that the trust’s income is excludable from gross_income under internal_revenue_code irc sec_115 association is a state nonprofit corporation in year association received a determination from the internal_revenue_service irs that it was described in sec_501 and was exempt from tax under sec_501 in year the internal_revenue_service issued association a letter_ruling concluding that its income was excludable from gross_income under sec_115 and was not required to file form_990 association’s bylaws provide that regular membership in the association is limited to special districts special districts are political subdivisions of the state devoted to providing specific services to the citizens of state such as irrigation port fire and sanitary services the bylaws further provide that associate membership is open to any intergovernmental agency department council or like entity created under state statute or statewide or regional associations of local_government or any other public plr-107710-15 entities which qualify as political subdivisions or municipal quasi-municipal or public corporations under state statute since year one of the activities of the association has been the provision of self- insured insurance pools and group purchase of medical and disability insurance for member governments through trust the self-insured insurance pools provide property tort and workers compensation insurance for governmental entities that are members of association the group purchase program allows members of association to obtain medical dental and disability insurance through a group association plan these programs allow local governments who participate to obtain insurance and insurance management and administrative services at a lower cost in year association’s board_of directors and the trustees of the trust amended the trust agreement to be more congruent with the requirements for self-insured pools under state law association members that were participating in the trust as of effective date were automatically eligible to become a member of the trust the members of the trust are special districts and public bodies as described in state law the special districts and public bodies are state special districts a political_subdivision of state an integral part of the state or an entity the income of which is excluded from its gross_income by application of sec_115 trust represents that the income it receives is from political subdivisions of state organizations that are integral parts of political subdivisions of state or from entities whose entire income is excludable from gross_income under sec_115 the trust may be terminated upon a vote by the board_of directors and trustees or members upon termination any remaining assets will be distributed among the special districts and public bodies who are members at the date of termination law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function the ruling explains that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental plr-107710-15 function that accrues to either a state or political_subdivision of a state the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks eg casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 because the organization is performing an essential_governmental_function the revenue_ruling states that the income of such an organization is excluded from gross_income so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit trust was formed to provide self-insured insurance pools and group purchase of medical dental and disability insurance for political subdivisions of state sec_115 organizations and organizations that are an integral part of the state providing these group benefits constitutes the performance of an essential government function within the meaning of sec_115 see revrul_90_74 and revrul_77_261 no private interests will participate in or benefit from the operation of the trust other than as providers of goods and services to its members in no event including dissolution will trust’s assets be distributed or revert to any entity that is not a state a political_subdivision of a state or another entity the income of which is excluded from its gross_income by application of sec_115 based solely on the facts and representations submitted by trust we conclude that because the income of trust derives from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof trust’s income is excludable from gross_income under sec_115 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-107710-15 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s casey lothamer branch chief exempt_organizations branch tax exempt government entities
